 In the Matter of STANDARD OIL COMPANY OF CALIFORNIAandSEAFARERSINTERNATIONAL UNION OF NORTH AMERICA, AFFILIATED WITH AMER-ICAN FEDERATION OF LABOR AND SAILORS' UNION OF THE PACIFICIn the Matter of STANDARDOIL COMPANYOF CALIFORNIAandNATIONALMARITIMEUNION OF AMERICA, C. I. O.Cases Nos. 20-C-1231 and 20-C-1274, respectively.DecidedJune 16, 1945DECISIONANDORDERUpon complaint issued pursuant to charges duly filed by SeafarersInternational Union of North America and Sailors' Union-of the Pacific,affiliated with the American Federation of Labor, herein called the S. L U.and the S. U. P., respectively, and by National Maritime Union of America,C. I. 0., herein called the N. M. U, against Standard Oil Company of Cali-fornia, San Francisco, California, herein called the respondent, a hearingwas held before a Trial Examiner at San Francisco, California, betweenAugust 30 and September 2, 1944, in which the Board, the respondent,the S. I. U., the S. U. P., the N. M. U., and Standard Marine Employees'Association, herein called the Association, participated by their represen-tatives.At the close of the Board's case, the Trial Examiner denied amotion of the respondent for a continuance of the hearing to November 1,1944. The Board has reviewed the rulings of the Trial Examiner made onmotions and on objections to the admission of evidence and finds that noprejudicial error was committed, except as to his denial of the respond-ent's motion for a continuance. For the reasons and to the extent herein-after set forth, the Trial Examiner's denial of the motion for a continuanceishereby overruled. The remaining rulings of the Trial Examiner arehereby affirmed.On December 30, 1944, the Trial Examiner issued his IntermediateReport, a copy of which is attached hereto, finding that the respondent had62 N. L. R. B., No. 65.449 450DECISIONS OF NATIONAL. LABOR RELATIONS BOARDengaged in and was engaging in violations of Section 8 (1), (2), and (3)of the Act Exceptions to the Intermediate Report and briefs to supportthe exceptions were thereafter filed by the respondent and the Association.Oral argument was held before the Board at Washington, D C., on March22, 1945. The respondent and the Association were represented and par-ticipated in the oral argument. None of the other labor organizationsappeared. Upon consideration of the entire record, we hereby adopt thefindings, conclusions, and recommendations of the Trial Examiner withthe modifications and additions noted below.1.Prior to the hearing in this proceeding, the S I. U., the S U. P., andthe N. M. U. had filed petitions for investigation and certification of repre-sentatives of certain employees involved in the instant complaint cases and,by orders of the Board dated July 7 and August 16, 1944, the complaintand representation cases had been consolidated for the purpose of hearing.However, following the close of the hearing on September 2, 1944, theBoard severed the representation cases from the complaint cases and, onSeptember 26, 1944, disposed of the representation cases separately by'directing that elections be conducted for the purpose of determining collec-tive bargaining representatives.' Relying on the doctrine of theHope Web-bing Companycase,` namely, that the Board will respect the' terms of aconsent election or settlement agreement approved by its agents by refusingto, consider evidence of prior unfair labor practices when an employer hasnot engaged in any subsequent unfair-labor practice and has not breachedthe terms of such an agreement, the respondent contends that the facts ofthe instant proceeding are such that the Board should not consider eventsprior to the date of the issuance of the afore-mentioned Board's Decisionand Direction of Elections of September 26, 1944, or, alternatively, priorto the hearing herein or prior to July 27, 1944, when the parties reachedan accord upon the terms of a consent election agreement 8 In determiningthat the elections should be conducted, as stated above, the Board reliedupon the expression of the parties during the hearing that they desired toproceed to an election on the basis of the proposed consent election agree-'Matter of Standard Oil Company of Califoinia, et al,58N. L R. B 554 Elections weredirected among three voting groups of the respondent's personnel,namely, unlicensed personnel ofdeep water tankers in the steward,deck,and engineering departments,respectivelyThe electionin the deck department unit was won by the S U P;and that in the engine department unit wasrson by theS I U Theelection results were inconclusive in the stewart depaitment unit; a run-offelectionwas conducted between January 26 and April 8, 1945. Challenges were filed to eightballots.The results of the election will be determuied upon the counting of five of these ballots,the challenges to which the Board overruled2Matter of Hope Webbing Company,14 N. L R B 55.SAn agreement was reached by the respondent,the S. T U., the S. U P., and the Association insubstance that elections by secret ballot would be conducted under the supervision of the Board'sRegional Director and that the N. M U , upon acceptance of the terms of the agreement, wouldbecome a party thereto. However,the so-called consent election agreement was not executed at thattime.By a letter dated July 27, 1944,the S I U and the S U P. asked leave to withdraw thecharges which they had theretofore filed, but pevmssion was not granted On July 28, 1944, theN. Al. U. filed charges,alleging violation of Section 8 (1) and(2) of the Act. STANDARD tlrl. COMPANY of CALlPORNr^\451merit.The Board stated, "We construe these expressions as having thesame effect as a stipulation for an election." The respondent now inter-prets this statement as meaning that the Board regarded the cases asconsent election cases, making applicable the doctrine of theHope WebbingCompanycase.We find the contention to be without merit. At no placein the Board's Decision is there any statement that such a "stipulation forelection" would have the effect of a consent election agreement. On thecontrary, the Board specifically stated in its Decision that, "Any certifica-tion resulting from such elections will, however, be without prejudice toany findings we may subsequently make in Case No. 20-C-1231 and CaseNo. 20-C-1274, respecting the status of the SMEA [the Association] orof John Hansen."' It is thus clear that the Board did not pass upon thelegality of the Association in the representation proceeding and that thereservation in the Board's Decision removes the case from the scope of theHope Webbing Companydoctrine.'2.The respondent further contends, contrary to the finding of theTrial Examiner," that it did not grant the Association exclusive recognition.The Association's letter of July 21, 1934, to the respondent states, "Wetrust that the formation of this Association meets with your approval, thatthe Company will recognize our organization as a medium for the promo-tion of the welfare of its members and the solution of subjects or problemsof mutual interest." K. R. Kingsbury, president of the respondent, repliedthereto on August 20, 1934, "I wish to acknowledge your communicationof July 21st, announcing the formation of the Standard Marine Employees'Association in Richmond, Cal., and to advise you that your Associationhas the recognition of the Company and the Management will cooperatewith you in an endeavor to realize the purpose for which the Associationwas formed." On the basis of this exchange of correspondence, the re-spondent argues that it granted recognition to the Association as the bar-gaining agent of its members only. The record establishes, however, thatin practice the Association did not confine its collective bargaining activitiesto matters pertaining only to its members. Although the contracts executed4The principal allegations of the complaint involved hereinrelate tothe statusof theAssociationand the discharge of Hansen.5Cf.Utah CopperCo v N. L.RB, 139 F.(2d) 485(C. C A. 10),enf'g 47 N.L R. B.757certden. 322 U S731, in whichthe Tenth Circuit Court of Appeals held that the functions of the Boardunder Section 9 (c) and Section 10 of the Act were entirely sepaiate and distinct and that "theholding of an election and the certification of a bargaining representative under section 9 do notestop orotherwisebar the Board fromacting underSection 10 to preventunfair labor practices ""The Trial Examiner found that"Thereafter, although the request for recognition plainly dis-closed that the Association represented less than 20 percent of the employees, the respondentextended recognition,and continued to extend it despite the fact that in the subsequent elections theunlicensed seamen, who comprised the great bulk of the employees,had not selected the Associationas their bargaining representative"We, like the respondent,interpret this statement as a findingthat the iespondent granted the Association exclusive recognition in any eventwe findthat therespondent recognized the Association as theexclusive baigainingrepresentativeof therespondent'slicensed and unlicensed marine personnel,with the exception of masters and chief engineers 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDin 1942 between the Association and the respondentcontain norecognitionprovision," the contracts themselves indicate that recognitionas exclusivebargainingrepresentative of the respondent's marine employees was im-plicitly granted the Association, since the contracts cover all licensed andunlicensed employees on the respondent's ships, without limitation e Inview of these facts, we find that the respondent extended exclusive recogni-tionto the Association as representative of the respondent's licensed andunlicensed employees in August 1934, and thereafter.3.The respondent argues that at the time it recognized the Association,the respondent knew, from the results of an election conducted by theNational Longshoremen's Board, that the Association represented morethan a majority of the respondent's marine personnel. The recordfails toestablish the precise date of this election. A notice dated "August 1934"issuedby the National Longshoremen's Board states that the Board wasthen "conducting an election by secret ballot to determine by what personor persons or organization the licensed and unlicensed employees of eachof the several steamship companies wish to be represented for the purposeof collective bargaining with their respective employers."' In its letter ofJuly ' 21, 1934, requesting recognition, the Association claimed a totalmembership of 125 employees." In the letter dated August 20, 1934, grant-ing recognition to the Association, the respondent's president stated, "Asimilar letter to above was written you on August 8th but apparently hasgone astray as I understand it was not received." Since the August 1934notice of the National Longshoremen's Board indicates that the electionswere conducted over a period of time and since the results of the electionswere not certified by the National Longshoremen's Board until January1935, we find that the elections were not terminated on August 8, 1934,when the respondent initially recognized the Association. An affidavit ofCaptain Charles F. Boster, a master of the respondent's tug boat,StandardNo. 1,for the past 24 years, states that "During 1934, within a few months"Unlike the Trial Examiner,we accord no significance to the absence of a recognition provisionin the 1942 contracts8 Although masters and chief engineers of ocean-going vessels, who were ineligible to membershipin the Association,are not specifically excluded from the terms of the contracts governing licensedpersonnel,we find that it was the intention of the parties to the contract that they not be includedin the baigaining unit.The contracts contain no wage rates or any other specific provision coveringmasters or chief engineersHowever, the contracts contain specific provisions covering other super-visory personnel such as deck officers,mates, and assistant engineers6The National Longshoremen'sBoard certified the results of the election to the respondent inJanuary 1935,as follows.(a) in the unitcomposedof licensed engine personnel,theAssociationreceived 70 votes, the Marine Engineer'sBeneficial Association 24, all others 1; (b) in the unitcomposed of licensed deck personnel,theAssociation received 82 votes, National Organization ofMasters,Mates & Pilots of America 14, all others 3, (c) in the unit of unlicensed seamen, noorganization received a majority of the votes cast,the Association receiving 217 votes,InternationalSeamen's Union 202, all others 20.io In the elections conducted by the National Longshoremen's Board, 633 of the licensed andunlicensed marine employees of the respondent votedHence,therewere at least 633 employeeswithin the group for which the Association desired to bargain- STANDARD OIL COMPANY OF CALIFORNIA453after the organization of SMEA [the Association] it acknowledged ahigh enrollment of approximately 690. At the time it requested recognitionof the Company, it had approximately 250 members."11 As noted above,there were at least 633 employees in the bargaining unit in August 1934.In any event, so far as appears, the respondent made no demand for proofof the Association's status as majority representative nor was any suchproof given at the time recognition was requested or granted 12 We accord-ingly find that the respondent recognized the Association as the exclusivebargaining representative of its marine employees without proof that theAssociation actually represented a majority of such employees.We fur-ther find that the Association did not in fact represent a majority of the em-ployees at the time exclusive recogniiton was granted by the respondent.4.The respondent contends that the Trial Examiner's refusal to requirecounsel for the Board to produce for inspection by the respondent writtenstatements made by Board witnesses similar to Boster's affidavit, referredto above, in the possession of the Board's counsel, was prejudicial error.There was no showing that the documents had been given to the respectivewitnesses to read prior to testifying; the witnesses did not use the docu-ments while on the stand ; and beyond showing that the documents had anexistence, the respondent laid no foundation for their introduction, thusindicating that the respondent's requests to inspect them were made merelyfor exploratory purposes. Accordingly, we find that the Trial Examinerdid not abuse his discretion in denying the requests, and we find that therewas no prejudicial error in these rulings.'"The respondent contends that the admission into evidence of theaffidavit swornto and signedby Roster was prejudicial error.We find the contention to be without me,it Although Boster hadbeen subpenaed by the Board,he refused,on the advice of theAssociation's counsel,to take thestand, on the ground that the 1944 and 1945 AppropriationActsfor the Board precluded Boardaction in this proceeding,a contention which theTrialExaminerhas pioperly rejected in hisIntermediate Report as being without merit Thereupon the Board'sagent,who had interviewedBoster and had prepared the affidavit as a summarization of the urteiview,tookthe stand andidentified the document It is clear that the respondent was not piejudiced by the intioduction ofthe affidavit into evidence,since the respondent did not avail itself of the opportunity of callingBoster, who was present in the hearing room,to the stand for the purpose of cross-examination andsince the respondent introduced no evidence to refute the contents of the affidavit, although therespondent had ample opportunity to do both Even though the affidavit is an "out-of-court"statement,it is nevertheless reliable evidence which the Board may consider under the circumstancesMote-over, even if the contents of the affidavit,as well as certain other evidence hereinafter discussed, bedisregarded,it is clear from the remaining evidence in the record,set forth in the IntermediateReport, that the respondent violated Section 8 (2) of the Act,as the Trial Examiner found12 The respondent also points to the fact that the minutes of the second meeting of the Association,held on August 18, 1934, state that 455 members had paid dues and reveal that 394 ballots werecast in elections for officers held shortly before that date It does not appear,howevei,that theAssociation had achieved such membership totals at the time the respondent initially recognisedthe Association on August 8, 1934, and there is no showing that the respondent was aware of thecontents of these minutes at the time that recognition was granted for the second time on August20, 1934.11 CfGoldman v United States,316 U S 129,N. L R B v Bank of Amc?ica, etc ,130 F(2d)624 (C.C. A 9), enf'g 26N L R B 198;N. L. R B. v T W Phillips Gas & Oil Co,141 F(2d)304 (C. C A. 3),enf'g 51 N.L. R B376;Matter ofColumbiaPioduits Corp ,48 N L R B1452 454DECISIONS OF NATIONALLABOR RELATIONS BOARD5.The respondent further contends that the introduction into evidenceof an exhibit, prepared by the respondent and introduced-by it in anotherBoard proceeding in which the respondent was a party, showing the extentof the respondent's business in commerce, was prejudicial error. We find nomerit in the contention.When the respondent refused to submit, at theBoard's request, data regarding the extent of the respondent's business, acopy of the exhibit, theretofore submitted by the respondent in an earlierrepresentation case involving the respondent's employees,' was introducedinto evidence in the instant proceeding over the respondent's objection. Itiswell established that, particularly under these circumstances, the Boardmay rely upon an admission of facts made in an earlier case in determiningthat the operation of the respondent's business affects interstate commerce.The admission of the exhibit into evidence did not constitute prejudicialerror 166.The respondent also contends that the introduction into evidence of astipulation made in an earlier Board proceeding, in which the respondentwas a party, as to the employment history of McDonald Burleigh was pre-judicial errorWe do not agree A stipulation as to the employment historvofMcDonald Burleigh entered into by counsel for the respondent and bythe attorney for the Board in Case No. 21-C-21678 was introduced intoevidence in the instant proceeding over the respondent's objection 17 Thesame counselfor the respondent participated as such in both proceedings.At the time the stipulation was originally made, there was no limitationplaced upon its use and there was'no reservation that it was entered intoonly for the purpose of the earlier proceeding. The offer and admission ofthe stipulation in evidence in this case was made in accordance with cus-tomary Board practice 18 The respondent was clearly not prejudiced by itsintroduction. It was a party to the stipulation Although the respondent hadample opportunity to introduce evidence to rebut the contents of the stipu-lation, instead, it chose to call no witnesses in this connection, and it didnot introduce any evidence inconsistent with the stipulation.We find thatthe admission of the stipulation in evidence was not prejudicial error. Inany event, it is clear that the Board may take notice, as we do. of the14Matter of Standard Oil Company of California,58 N L R B 5601, SeeN L R B v Botany WaitiedMills,133 F (2d) 876 (C C A 3) enf'g 41 N L it B218,N L. R B v The Niles Fi,c Biirk Company,124 F (2d) 366 (C C A 6), en Vg 18 N I. R B 883,Matter of Bethlehem Steel Corporation,30 N L R B 100610Matter of Standard Oil Company of Cakfa nia,61 N L R B 125117 The pertinent portion of the stipulation is as followsFrom December 1933 to August 1934, while in the Land and Lease Department, Mr Burleighat times worked underR H Ivory,Manager of the Personnel Department That departmenthandled employees' grievances, and other company personnel matters From August 1934 oFebruary 1935 i17r Burleigh, while in the Land and Lease Department, worked at times illtheEmployee Relations Dep.utnturt, which depaitmeni ii is handled iii Ali VV Ai Roheitsis CfMatter ofNcwIdea, Inc,31 N L R II 196, enf d 133 1, (2d) 194 tC C A 6) STANIAM) OIL CODvPANY OF CALIFORNIA4.55evidence introduced in the earlier case with respect to Burleigh's statusas a managementrepresentative ;1D and of our finding in that case that theactivities and statements of Burleigh are attributable to the respondent.`'7.The respondent contends that the testimony as to the statement foundby the Trial Examiner to have been made by First Mate Toni Hilton,namely, that if the unlicensed seamen "figured staying on with StandardOil any length of time it was best for them to join up with the Association,"was strickenby the Trial Examiner on motion of the respondent and thatthe Trial Examiner therefore should not have made such a finding. As towhat transpired at the hearing, the transcript of the proceeding disclosesthe following :Q. Exactly what did Chief Officer Hilton say to the men aboutjoining the Association, the best you can remember?A. The best I can remember, he said if they figured staying on withStandard Oil any length of time it was best for them to join up withthe Association. In other words, well, he didn't exactly threaten tofire them, but it was as much as to say he would see to it that they were.Trial Examiner Schneider : Just tell us what he said.The Witness : (continuing) Well, he didn't exactly say it, but it hadthe same meaning.Mr. Korte : I move to strike the remark of the witness as not respon-sive, incompetent, irrelevant and immaterial.The Trial Examiner Schneider : It may be stricken.It is clear from the testimony above quoted, and we find, that the portionstrickenwas solely the last sentence, "In other words, well, he didn'texactly threaten to fire them, but it was as much as to say he would seeto it that they were," and that the immediately preceding sentence, uponwhich the Trial Examiner based his finding, was not stricken from therecord.As did the Trial Examiner, we find that, by theremainingundeniedstatementof Hilton, set forth above, and by Hilton's further undenied state-ment to the crew, as setforth in the Intermediate Report, that they shouldtreat unionmen who approached them with violence, the respondent inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.u, The record in Case No.21-C-2167establishes,as we found,that "Burleigh'handledgriev-ances and complaintsfor Ivoryand Roberts'. . . and kept 'in close contact with the managementmembers' of the respondent's various operations,'assisting them in the settlementand adjudicationof complaints.'Burleigh also participated in joint bargaining meetingsbetween the Association andthe respondent,as the minutes thereof disclose,as a management representative" 61 N L R B1251.20 Cf N L R B v Moltrup Steel Products,121 F (2d) 612 (C C A 3), enf'g 19 N. L R. B471;MatterofMilan Shirt Manufacturing Company,22 N L R B. 1143, enf'd 125 F (2d) 376(C. C. A. 6). 456DECISIONS OF NATIONAL LABOR RELATIONS BOARD& On the last day of the hearing, September 2, 1944, when the attorney'for the Board rested, the respondent moved for a continuance to November1, 1944, to afford it an opportunity to introduce the testimony of 11 namedpersons, who were allegedly on the high seas.`1 At the hearing counsel forthe respondent stated that these persons would "rebut the testimony givenabout them" and answer the "words . . . put into the mouths of thesewitnesses by the witnesses produced by the Board."' The Trial Examinerdenied the motion for continuance. The respondent excepts to such denialand to the resultant closing of the hearing without introduction-of anyevidence by the respondent upon its failure to proceed with the hearing.In making his findings the Trial Examiner has relied upon testimony ofBoard witnesses attributing various statements and activities to 7 of the11 absent persons ' Of these 7, the testimony as to statements and activitiesofAnderson, Hartnett, E. R. Smith, Markley, and Hermoso Smith, asfound by the Trial Examiner, relate to the issue of violation by the -respond-ent of Section 8 (2) of the Act?4Even if the testimony as to the statements and activities of these fivepersons be disregarded, it is clear that the respondent violated- Section 8(2) of the Act, as the Trial Examiner found. Admittedly the Associationadmits -both licensed and unlicensed seamen to its membership.`° At thea Specifically, James Tynan, Thomas Hill, E R Smith, W. W. Markley, Hermoso Smith, RalphStall,Harold Anderson, J. E Hartnett, R. Attahowe, one Dengg, and one Rattozd It is not clear whether the respondent's' counsel had interviewed any of the absent persons Atone point, counsel for the respondent stated, "Now I haven't even had an opportunity to talk tothese witnesses," but later said "I know some of them will rebut it because I have talked to someof them before."23 The seven are Harold Anderson, J. E. Hartnett, E. R. Smith, W W Markley, Hermoso Smith,R.Attahowe, and Dengg.24The testimony involving the five persons named above disclosed the following- First MateAnderson and Engineering Officer Hartnett were initial vice presidents of the AssociationMinutesof the second meeting of the Association state that it resolved to request the transfer of Andersonand Hartnett, who represented the deck and engine departments on tankers, to the Richmond dockin order to "enable them to better represent their constituents." Sometime later the transfer waseffected. During the summer of 1934, Captain E. R. Smith gave Zlvaray Brown, a radio operator, asupply of Association membership applications and told Brown to have them signed by crewmembers. Captain Smith further told Brown that he, Smith, "wanted to bring the ship in 100percent organized." All eligible employees on the ship signed cards. During thefall of 1934,Captain.W. W Markley told Francis MacGillivray, a radio operator, that it would be a "good idea" forMacGillivray's presence, that Smith "had better join" the Association.Markley also frequentlysuggested to other officers of his boat, theRichmond,that they join the AssociationHe told themthat it seemed like "a good idea," and that "the Company would probably appreciate it."25 The respondent excepts to the Trial Examiner's finding that "according to the uncontradictedtestimony at the hearing, it [the Association] is the only labor organization in the maritime fieldwhich admits both licensed and unlicensed seamen to membership in the same union " Since therecord indicates that on the East Coast the Organization of Master, Mates & Pilots, A F. L , in afew instanceshas contracts coveringina singleunit the licensed and unlicensed personnel ofrailroad towboats and ferries, the exception is well taken. However, the undisputed testimony estab-lishes, andwe find, that the Association is the only labor organization in the maritime field whichadmits both licensed and unlicensed personnel of off-shore vessels to membership in the same unionIn any event, we regardthe extent of the practiceamonglabor organizations of including bothclasses ofpersonnelin a singleunit,whatever it may be, as not controlling here. STANDARD OIL COMPANY OF CALIFORNIA457-oral argumentbefore the Board, counsel for the respondent admitted that"All exceptthe mastersand chief engineers, and the assistantengineers'belong to this, Association. That is correct. In other words, the licensedand unlicensedpersonnelbelong to this Association except the masters."Moreover, such licensed officers were members of the Executive Boardwhichnegotiatedthe contracts with the respondent. The Association wasthus subjectto dominationby licensed marine officers, all of whom weresupervisory employees.' Under such circumstances, the Association couldnot represent a free and uncoerced selection by the unlicensed seamen.Moreover, the circumstances surrounding the organization of the Associa-tion, as well as other evidence that the respondent accorded it assistanceand support and manifested control over its activities throughout the lifeof the Association, as more fully set forth in the Intermediate Report,substantiate the conclusion that the Association was the creature and instru-mentof the respondent. Nothing in the respondent's offer of proof tendsto negativeor to overcome the existence of such circumstances or the evi-dence of suchassistance,support, or control. Disregarding the statementsand activities attributed to Anderson, Hartnett, E. R. Smith, Markley, andHermoso Smith, we, nevertheless, conclude and find that the respondenthas, sinceJuly 5, 1935, dominated and interfered with the administrationof the Association and has contributed support to it in violation of Section8 (2) of the Act, and thereby, and by the statements of Mate Tom Hiltonand Third Mate Rocq set forth in the Intermediate Report, the respondentinterefered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.28In finding that John Hansen was discriminatorily discharged, the TrialExaminer has relied upon statements attributed to 2 of the 11 personswhom the respondent desired to call as witnesses, namely, Chief Mate R.26 The statement of counsel that assistant engineers are ineligible for membership in theAssocia-tion is erroneousThe Association's constitutionprovides thatallmarine employees of the respondentare eligible for membership"except Captainsand ChiefEngineers of `ocean-going'vessels "Assistant engineers are coveredby theterms of the contract between the respondent and theAssociation27 CfN. L R B. v Delaware-New Jersey Ferry Company,128 F (2d) 130 (C C A 3),enf'g asmod 30 N L. R B 820;Virginia Ferry Corp v N L. R B ,101 F. (2d) 103 (C C A 4), enf'g asmod 8. N. L.R. B 730.2'As indicated above, the respondent did not offer to call Rocq or Hilton to meet testimony as totheir respective statementsAccordingly,our order hereinafter set forth reopening the record totake further testimony does not contemplate that any testimony bearing upon the statements ofHilton or Rocq he taken 458DECISIONS OF NATIONALLABOR RELATIONS BOARDAttahowe and Second Mate Dengg.29 Their testimony is material to theissue as to whether the respondent violated Section 8 (3) of the Act. Al-though under the circumstances we are not convinced that the Trial Exam-iner's denial of the motion for continuance was an abuse of his discretion,in order to remove any question as to the fairness of the proceeding, weshall direct that the record be reopened to take the testimony of Attahoweand Dengg and of any of the other 9 persons whom the respondent desiredto call. Their testimony, however, shall be confined solely to the issue ofwhether the respondent violated Section 8 (3) of the Act by dischargingHansen and whether the remarks of its supervisory personnel, relating toHansen's discharge, were violative of Section 8 (1) of the Act. No furthertestimony shall be elicited on the issue of whether the respondent violatedSection 8 (2) of the Act since, as we have found above, even after givingfulleffect to the respondent's offer of proof, the record establishes theAssociation as an unlawful labor organization.It appearing to the Board that the purposes of the Act will best be effec-tuated by severance of the following allegations in the complaint, namely,(1) that the respondent violated Section 8 (1) and (2) of the Actwith respect to the Association, and(2) that the respondent violated Section 8 (1) of the Act insofaras such allegation rests upon the statements of Tom Hilton and ThirdMate Rocq, from the remaining allegations of the complaint,' and bygranting the respondent's motion for continuance of the proceedingto the extent set forth above, the Board shall order that the allegationsof the complaint be so severed and that the record be reopened fortaking of the testimony of the 11 named persons, or any of them, insofaras such testimony bears upon the allegation of the complaint that the29The Trial Examiner found that late in November,or early in December 1943,Hansen spoke toSecondMate Dengg in the wheelhouse of the respondent's tankerRichmond,on the subject ofchanging the crew's coffee hour,and that Dengg indicated displeasure at Hansen's remarks bisaying, "You guys ...are all the time agitating..instead of trying to be good sailors and getahead."On the same occasion,according to the Trial Examiner's finding, Dengg told the wheelsmanthatHansen was "a good sailor,but he is always agitating,"that unions were no good, and thatthe men were"much better off in Standard Oil without them"The Trial Examiner further foundthat later in December,Dengg told Hansen that he did too much talking about the Union and aboutconditions on the ship,asked why Hansen did not "forget about it and try to get ahead,"told himthat it was a "good company,"and stated that Dengg had been on the picket line during theseamen's strike and that, while the union had never done anything for him, the respondent hadtreated him wellThe Trial Examiner also found that, on December 29, 1943, while theRichmondwas in the port of San Pedro,Hansen was summoned to the deck by Chief Mate Attahowe anddischarged;that when Hansen asked the reason for the discharge,Attahowe replied, "You have beendoing too much talking about this ship about the working conditions.I figure that if you don't likeit aboard here.you better get off",and that when Hansen inquired if that was the only reasonAttahowe answered that it was enoughsuThe remaining allegations relate to the discriminatory discharge of john Hansen in violationof Section 8 (3) of the Act and to the iespondent's conduct in violation of Section 8 (1) of theAct other than by the discharge of Hansen and the statements of Hilton and Rocq The issuesarising from the other allegations of the complaint,specificallymentioned in the text,are disposedof herein STANDARD OLI. COMPANY OF CALIFORNIA459respondent discriminatorily discharged John Hansen or upon the alle-gation that the respondent discouraged its employees from affiliatingwith, or being active on behalf of the Sailors' Union of the Pacific orthe Sailors International Union and urged, persuaded, and warned itsemployees to join or assist the Association, and for no other purposeIn view of our finding, that the respondent engaged in direct violationsof Section 8 (1) of the Act and for the reasons set forth inIlatter, of,SlarrdardOilCompany,'we shall order the respondent, among otherthings, to cease and desist from in any manner infringing upon the rightsguaranteed in Section 7 of the ActORDERUpon the entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Board herebyorders that the respondent,Standard Oil Company of California,San Fran-cisco,California, its officers,agents, successors,and assigns,shall:1.Cease and desist from :(a)Dominating or interfering with the administration of, or contribut-ing support to, Standard Marine Employees'Association,or any otherlabor organization of its employees ;(b)Recognizing Standard Marine Employees'Association as the rep-resentative of any of its employees for the purpose of dealing with therespondent concerning grievances,labor disputes,wages, rates of pay,hours of employment,or other conditions of employment;(c)Giving effect to its contracts of March 24,1942, with StandardMarine Employees' Association,or to any extension,renewal,modification,or supplement thereof,or to any superseding contract or agreement withStandard Marine Employees'Association,which maynow be in force,(d) In any other manner interfering with, restraining,or coercing itsemployees in the exercise of the right to self-organization,to form labororganizations,to join or assist Seafarers InternationalUnion of NorthAmerica, affiliated with the AmericanFederationofLabor, or Sailors'Union of the Pacific, affiliated with the AmericanFederationof Labor, orNational Maritime Union of America, C. 1. 0., or any otherlabor organiza-tion, to bargain collectively through representatives of their own choosing,and to engage in concerted activities,for the purpose of collective bargain-ing or other mutual aid or protection,as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds will effec-tuate the policies of the Act :" 61 N L. R B. 1251."N L R B v Standard Oil Co,138 F (2d) 885 (C C A 2), enf'g 43 N L R B12; Bethle-hem Steel Co v N L R B ,120 F (2d) 641 (App. D C.), enf'g 14 N L R B 539,Holtville Ice& Cold Storage Co. v N. LR B , 148 F (2d) 168 (C. C A 9), enf'g 51 N. L R B. 596 460DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Withdraw all recognition from Standard Marine Employees' Asso-ciation, and completely disestablish that organization as the representativeof any of the respondent's employees for the purpose of dealing with the,respondent concerning grievances, labor disputes, rates of pay, wages,hours of employment, or other conditions of employment ;(b)Post on each of its docks and ships, copies of the notice attachedhereto, marked "Appendix A." Copies of said notice, to be furnished bythe Regional Director of the Twentieth Region, shall, after being dulysigned by the respondent's representative, be posted by the respondenfimmediately upon receipt thereof, and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasonable steps shallbe taken by the respondent to insure that said notices are not altered,defaced, or covered by any other material;(c)Notify the Regional Director for the Twentieth Region in writing,within ten (10) days from the date of this Order, what steps the respondenthas taken to comply herewith.AND IT IS HEREBY FURTHER ORDERED that the allegations of the com-plaint, namely,(1) that the respondent violated Section 8 (1) and (2) of the Actby sponsoring, promoting, assisting, and interfering with the formationof the Association, and dominating, and interfering with its adminis-tration, and by contributing support thereto, and(2) that the respondent violated Section 8 (1) of the Act insofar assuch allegation rests upon the statements of Toin Hilton and ThirdMate Rocq,be, and they hereby are, severed from the remaining allegations of thecomplaint ;AND IT IS HEREBY FURTHER ORDERED that the record in this proceedingbe, and it hereby is, reopened and that a further hearing be held upon suchremaining allegations of the complaint for the purpose of taking the testi-mony of James Tynan, Thomas Hill, E. R. Smith, W. W. Markley, Her-moso Smith, Ralph Stall, Harold Anderson, J. E. Hartnett, R. Attahowe,one Dengg, and one Ratto, or any of them, insofar as such testimony bearsupon such remaining allegations of the complaint;AND IT IS FURTHER ORDERED that this proceeding be referred to theRegional Director for the Twentieth Region for the purpose of conductingsuch further hearing, and that the said Regional Director be, and he herebyis, authorized to issue notice thereof.MR. GERARD D. REILLY,concurring specially :I agree with the conclusion reached by my colleagues in the majorityopinion. The evidence shows that from the time of inception of the-Asso- STANDARD OIL COMPANY OF CALIFORNIA461ciation, the membership of which was composed of both supervisory andnon-supervisory personnel, supervisory employees of respondent sponsoredand dominated that organization. Its first organizational meeting waspresided over by Captain Heyne, and the majority of its officers have beenlicensed personnel. That an organization so formulated and maintaineddeprived the non-supervisory personnel of their rights to a free expressionof a choice of a collective bargaining representative is clear as evidencedby First Mate Hilton's speech to unlicensed personnel in 1935 in which hestated that if they "figured on staying with Standard Oil any length of timeitwas best for them to join up with the Association." In view of the fore-going, I find it unnecessary to pass upon the weight to be attached to otherevidence relating to the recognition and support given the Association byrespondent."APPENDIX A"NOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify our employees that:We hereby disestablish Standard Marine Employees' Associationas the representative of any of our employees for the purpose ofdealing with us concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment, andwe will not recognize it or any successor thereto for any of the abovepurposes.We will not dominate or interfere with the formation or administra-tion of any labor organization or contribute financial or other sup-port to it.We will not in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist Seafarers International Union of NorthAmerica, A. F. L., or Sailors' Union of the Pacific, A. F. L., or NationalMaritime Union of America, C. T. 0 , or any other labor organization, tobargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining orother mutual aid or protection. All of our employees are free to become orremain members of this union, or any other labor organization.STANDARD OIL COMPANY OF CALIFORNIA(Employer)By(Representative)(Title)DatedThis notice must remainposted for60 clays fromthe date hereof, andmust not be altered, defaced,or coveredby any othermaterial. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTMessrs. John Paul JenningsandBernardL. Alpert,for the Board.Pillsbury,Madison&Sutro, byiVirNorbertKorte,of San Francisco,Calif., forthe respondent.Messrs.Charles J. Janigian,Harry Lundeberg,andH C Banks.of San Francisco.Calif., for theS. I. U and S U PMr. BenjaminDreyfus,of San Francisco,Calif, for the N M UCarlson&Collins, byMr Robert Collins,of Richmond,Calif, for the AssociationSTATEMENT OF THE CASEUpon charges and amended charges dilly filed by Seafarers International Union ofNorth America and Sailor's Union of the Pacific, affiliated v ith the American Fed-eration of Labor, and hereinafter referred to as the S I. U and the S U. P., and byNational Maritime Union of America, C. I 0 , hereinafter referred to as the N M U .theNational Labor Relations Board. hereinafter called the Board, by the RegionalDirector for the Twentieth Region (San Francisco, California), issued its complaintdatedAugust 18, 1944, against Standard Oil Company of California, hereinafterreferred to as the respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practice w thin the meaning of Section 8 (1), (2), and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act Copies of the compla nt and notice of hearing thereon were dulyserved upon the respondent, the S I U , 'and S U P , the N M U, and StandardMarine Employees' Association, herein called the Association.With respect to the unfair labor practices, the complaint alleged. in substance, thatthe respondent : (1) through various officers, agents, and supervisory employees,sponsored, promoted, assisted and interfered with the formation of the Association,dominated and interfered with its administration, and contributed support thereto,(2) discouraged its employees from affiliating with, or being active on behalf of theS U. P and the S I. U , and urged, persuaded, and warned them to join or assist theAssociation; and (3) on December 29, 1943, discharged John Hansen because of hismembership in and activities on behalf of the S I U and S U P.On August 28, 1944, the respondent filed an answer denying the commiss on ofunfair labor practicesPursuant to notice, a hearing was held at San Francisco, California, on Augu,t30 and 31, and on September 1 and 2, 1944, before Charles W. Schneider, the under-signed Trial Examiner, duly designated by the Chief Trial Examiner The Board,the respondent, the S. I U and S U P , the N M U., and the Association, ii ere repre-sented by counsel and all parties participated in the hearing Full opportunity to heheard, to examine and cross-examine witnesses, and to introduce evidence hearingon the issues was afforded all partiesAt the opening of the hearing, a motion by the Association to i terNere in theproceedings was granted by the undersigned The Association then filed an ansvsordenying that it was company dominated and denying that the respondent had dis-criminatorily discharged Hansen.At the beginning of the hearing, the respondent and the Association moved todismiss the proceedings on the ground,iutci alia,that the Board had no jurisdictionto hear the case and was barred from proceeding by the Appropriation Act of 1945'The undersigned denied these motions Thereafter, on the same ground, the respond-ent and the Association objected to the introduction of evidence In addition, andiPublic Law 373, 78th Congits,, Chaptei 302. Second Se-ion, 11 12 4899 STANDARDOIL COMPANY OF CALIFORNIA463allegedly for the same reason, counsel for the respondent and for the Associationrefused, during the course of the hearing, to comply with subpoenas duly issued bythe Board and refused to permit employee witnesses, who had been duly subpoened, totestify.'On the last day of the hearing, September 2, 1944, the respondent moved for acontinuance to November 1, 1944, which was denied 3At the close of the hearing, the parties argued orally before the undersigned andwere afforded opportunity to file briefs `Upon the entire record in the case, and from his observation of the witnesses, theundersigned makes the following :FINDINGS OF FACTITHE BUSINESSOF THE RESPONDENTThe respondent, Standard Oil Company of California, maintains its principal officesin San Francisco, California, and is engaged in the production, refining, transporta-tion, sale, and distribution of petroleum and petroleum products The respondent andits subsidiaries and affiliates own, lease, or hold under contract extensive oil lands inthe United States and foreign countries The respondent owns and operates refineriesatRichmond, Bakersfield, and El Segundo, California, and through subsidiaries,operates refineries in Texas and British Columbia. In addition, the respondent oper-ates 15 seagoing tankers and a number of other vessels which transport crude oil frompipe line terminals to refineries, and refined products from refineries to points outsidethe State of California. Rail and truck facilities of common carriers are also engagedto transport the respondent's refined products to points outside the State of California.During 1943, the respondent produced approximately 87,500,000 barrels of refinedpetroleum products, of which at least 40 percent was shipped from California tovarious other States of the United States and to foreign countries.The present proceedings involve only the employees of the respondent's MarineDepartment, which is engaged in the transportation of the respondent's productsby waterII.THE ORGANIZATIONS INVOLVEDSeafarers International Union of North America and Sailor's Union of the Pacificare labor organizations affiliated with the American Federation of Labor, admittingtomembership employees of the respondent-NationalMaritime Union is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of the respondentStandardMarine Employees' Association is an unaffiliated labor organizationadmitting to membership employees of the respondent.2These contentions of the respondent and the Association are without merit. See Opinion of theComptroller Generalof the UnitedStates,October 14,1944, B-44156;ArL, R B vAlbine KnittingCo,138 F. (2d) 663(C. C. A.2);N. L. R. B v.NationalTool Co,139 F. (2d) 490 (C C. A 6)3 The ground assented for the continuance was to afford the respondent opportunity to producetestimony by persons allegedly on the high seas Counsel for the respondent declined,however, tostate whattestimony would be adduced through these witnesses at a continued hearing4The hearing also involved several representative casesPrior to the hearing,the S I. U , theSU P., and the N M. U had filed petitions for certification of representatives of certain employeesinvolved in the complaint case.By order of the Board,the complaint and representation cases wereconsolidated for the purpose of hearing.Following the close of the hearing, the Board severed therepresentation cases from the complaint cases and disposed of them separatelyMatter ofStands iiOil Company of California,et al,58 N.L. R. B 554. 464DECISIONS OF NATIONAL LABORRELATIONS BOARDIII. TIIF.UNFAIR LABOR PRACTICES'A. The Association;domination,interference,and support1.Background,the respondent's letter of November 21, 1933For many years the respondent has operated, 'under its Marine Department, a fleetof tankers and other vessels for the transportation of its products to North Americanports and various parts of the world. Some of these vessels operate on inland watersand between points on the Pacific Coast. Others are ocean-going tankers. The formerare generally 'referred to as the inland fleet, the latter as the ocean-going fleet. Thepersonnel of these various craft is made up of licensed officers and unlicensed seamen.The licensed officers are the captain or master, the mates, the chief engineer and theassistant engineers. They are responsible for and direct the operation of the ship,and, by custom and maritime law, exercise complete authority over the unlicensedseamen who make up the crew. Licensed officers have traditionally been excludedfrom membership in American maritime unions composed of unlicensed seamen, andhave their own labor organizations which admit only licensed men.'On November 21, 1933, R. W. Kingsbury, president of the respondent, sent theTO ALL EMPLOYEES OF -THE STANDARD OIL COMPANY OFCALIFORNIAThe Company has recently been asked by some of its employeesfor a statementof its attitude toward the formation of an Employees' Association. The Companyunderstands that such an association would be formed to represent the employeesof the Standard Oil Company of California in any mattersthatmight arisebetween the Company and its employees primarily pursuant to the labor provisionsof the National Industrial Recovery Act.The Code of Fair Competition for the Petroleum Industry, to which yourCompany fully subscribes, provides :Section 7. Employees in this industry shall have the right'tb organize andbargain collectively through representatives of -their own choosing,and shallbe free from interference, restraint, or coercion by employers of labor, or theiragents, inthe designation of such representativesor in self-organization, or inother concerted activities for the purpose of collectivebargainingor othermutual aid or protection. No employee in this industry,and no oneseekingemployment therein, shallbe required as a condition of employment to joinany company union or to refrain from joining a labororganizationof his ownchoosing. Employers of labor in this industry shall comply with the maximumhours of labor, minimum rates of pay, and other conditions of employmentapproved or prescribed by the President.This provision of the petroleum Code (which Code, as you know,has beensigned by President Roosevelt) conforms to the provision of Section 7 (e) (theso-called labor section) of the National Industrial Recovery Act which becameeffective June 16, 1933.G The following findings arebasedon uncontradicted and credible testimony,or on other undisputedand credible evidenceAs has been indicatedheretofore,the respondent refused to comply withsubpoenas duly issuedby the Board,and counsel for the respondent and for the Association wouldnot permit officials of the respondent,and officersof the Association,who had been duly subpoened,to testify.6 The bestknown of these organizations are: Masters,Mates,and Pilots,A. F. of L , whichtakes in licensed officers inthe deck department (captains and mates),andMarine Engineers'BeneficialAssociation, C. I. 0., whichtakes in licensed engineers. STANDARD OIL COMPANY OF CALIFORNIA465The employees therefore without question can, if they so desire, form anEmployees' Association which will comply with the letter and spirit of the abovequoted provisions of the Petroleum Code and which will afford all opportunityto employees to deal with the management through representatives of their ownchoosing.We all realize that conditions in industry are changing rapidly at the presenttime and that the future may present unusual problems affecting both the Com-pany's management and its employees. The Company has always endeavored tokeep the welfare of its employees foremost among its responsibilities and recipro-cally the loyalty of its employees has been outstanding. The Company believesthat the time is particularly opportune for establishing even closer relationsbetween management and employees, to the end that the problems now arisingand those which may arise in the future may be worked out to mutual advantage.The Company, therefore, has no objections whatsoever to the formation ofsuch an association and will cooperate with any such association which is formed.STANDARD OIL COMPANY OF CALIFORNIABY: K. R. KingsburyPresidentNovember 21, 1933.2.The1934and 1935 maritime strikes; the electionsInMay 1934, the maritime unions on the Pacific Coast called a general strike ofmerchant seamen and longshoremen on that Coast. Among the demands of the sea-men's unions was one for recognition. Thereafter, the National Longshoremen'sBoard' announced that in order to resolve the question of recognition, elections wouldbe held among the various companies on the coast who employed seamen. In July,under circumstances more fully discussed hereinafter, the Association was formedamong the respondent's seamen. The strike terminated on July 31, 1934, and electionswere conducted later in the year to select representatives for collective bargaining.Among the respondent's seamen three elections were held involving, respectively,(1) licensed personnel of the deck department, (2) licensed personnel of the enginedepartment, and (3) all unlicensed personnel. In the first two elections, the respond-ent'semployees selected the Association. In the third, however, no organizationreceived a majority and no representative was selected. These results were certifiedto the respondent by the National Longshoremen's Board on January 18, 1935.'Following the above elections, the operators of dry cargo vessels on the Coastentered into agreements with the International Seamen's Union. The tanker operators,however, including the respondent, declined to negotiate. In March, 1935, the seamenstruck the tankers. The operators refused to recognize or to meet with the Union, orto arbitrate the issues. The strike was lost and was called off on June 13, 1935.°7This Board was appointedby the President of the UnitedStates onJune 26, 1934, to settlethe strike.ExecutiveOrder 6748.8In the unlicensed group the vote was 217 for the Association; 202 for the International Seamen'sUnion, and 20 for all others.For a completehistory ofthe causesand events in the 1934 and 1935 strikes see:MaritimeLabor Board, Report to the Presidentand to theCongress,March 1, 1940; Lorwin & Wubnig,Labor RelationsBoards;Eliel,The Waterfront and General Strikes, San Francisco, 1934. 466DECISIONS OF NATIONAL LABOR I:L'LATIONS HOARI)3The formation of the Association; recognition and assistance by the respondentThe evidence does not disclose who conceived the idea of forming the Association.However, sometime in July, 1934, while the general strike was in progress, an organi-zational meeting of the Association, presided over by.Capta n Bruno Heyne, was heldon a company barge at the respondent's Richmond, California, dock.10 Approximately47 or 48 of the respondent's employees, both licensed and unlicensed, attended, mostlyftone the inland fleet. It was decided to admit to membership both licensed and unli-'Lensed personnel employed by the respondent, excluding only captains and chiefengineers of ocean-going tankers Temporary officers were selected and directed todraft by-laws. All the officers selected, with the exception of the secretary-treasurer,JosephWillis, were licensed men 11On July 21, 1934, Langren, Heyne and Willis sent the following letter to PresidentKingsbury :For your information, employees on vessels of the Marine Department of theStandard Oil Company of California have formed an organization along the linesset forth in your letter of November 21, 1933, known as Standard MarineEmployees' Association, with the undersigned elected as temporary officers.Weare now soliciting members, with a total of one hundred twenty five (125)employees enrolled to date.72The attached copy of our Constitution and By-Laws will give you an outlineof the objects and form of our organization. You will note that all employeesof the "inland" fleet, and all employees on "ocean-going" vessels (except Captainsand Chief Engineers), who have been in service of the Marine Department forthirty days or over are eligible for membership.We trust that the formation of this Association meets with your approval, andthat the Company will recognize our organization as a medium for the promotionof the welfare of its members and the solution of subjects or problems' of mutualinterest.On July 25 and 26, 1934, the respondent had printed 900 membership cards, andsome 2,150 election ballots for the use of the Association.Under date of August 20, 1934, Kingsbury made the following reply to the Asso-ciation's letter of July 21 :Iwish to acknowledge your communication of July 21st, announcing theformation of the Standard Marine Employees' Association in Richmond, Cal.,and to advise you that your Association has the recognition of the Company andtheManagement will cooperate with you in an endeavor to realize the purposeforwhich the Association was formed.-Undoubtedly, your Association will be a medium of increased understandingbetween employees and the means of strengthening the relationship that hasexisted in the past between the Management and employees.P.S.A similar letter to above was written you on August 8th, but apparentlyhas gone astray as I understand it was not receivedOn August 18, 1934, the Association held a second meeting This meeting was10Heyne was captain of the respondent's ship BENECIA,a gas propelled steamer or barge witha crew of sixu The officers were. President, Louis Langren,tugboat captain,vice-president,Heyne, vice-president,Harold W Andeison, first mate on a tanker; John Hartnett,an engineeringofficer, andsecretary-treasurer,WillisWillis was not present at this meeting and was not a member of theAssociationat the time.12 In the subsequent elections a total of 633,of the respondent's employees cast ballots STANDARD OIL COMPANY OF CALIFORNIA467held in the respondent's cook house on the Richmond dock. The temporary officerswere selected by ballot to serve regular terms. It was resolved to request the transferof vice-presidents Anderson and Hartnett, representatives of the deck and enginedepartments on the tankers, to the Richmond dock in order to "enable'them to betterrepresenttheir constituents." Sometime later the transfer was effected A luncheonwhich was served after the meeting was provided by the respondentSeveral weeks after the July 21 meeting, the Association's secretary-treasurer,Willis,who had theretofore been employed on a barge, was informed by CaptainRumsey, port captain and representative of management in charge of the respondent'sRichmond dock, that he (Willis) was being transferred to the dock to do clericaland personnel work The transfer was effected and Willis received a $25 a monthraise thereby.Willis was told by Rumsey that he (Willis)) would work with Heynein organizing the Association and meet the crews as the ships came into port Ashort time later Rumsey sent Willis and Heyne to Los Angeles, San Pedro, andEl Segundo, California, for the purpose of promoting the Association. On Ruinsey'sinstructions they secured money from the respondent's paymastei at Richmond todefray travel expensesOn this trip Willis and Heyne met MacDonald Burleigh, a representative of man-agement attached to the respondent's Personnel and Employee Relations Depart-ment 13Willis,Heyne, and Burleigh visited ships of the respondent in these ports, andWillis and Heyne solicited the crews to join the Association, issued membershipcards, and collected dues. Burleigh providedWilliswith the membership cards 1iWillis and Heyne were away about a week on this trip Quarters on the respondent'sshipswere provided forWillis.During this period they did not work for therespondent, but continued to receive their regular payWhile at San Pedro, Willisand Heyne were advanced further sums of money by the respondent. Sometime in193$, the Association reimbursed the respondent some $225 for these cash achancesAfter returning to Richmond,Willis resumed his regular duties on the clock, butcontinued his activities on behalf of the Association, some of them on company timeHeyne, however, remained on the dock for some time, meeting ships as they came toport and promoting the Association Thereafter, Heyne returned to his regular jobon the BENECIA.At about this time Burleigh came to Richmond several times, conferred withAssociation officers, attended one or more meetings, and one one occasion assistedWillis in the preparation of minutes of a meeting.4Promotion of the Association by masters and matesDuring the formative stages of the Association, and thereafter, various of therespondent's licensed officers promoted its activities and sought to enroll the membersof their crews in the organization Thus, during the summer of 1934, E R Smith,captain of the respondent's tanker DISTRICT OF COLU\dBIA, gave Zivara'\Brown, radio operator on the tanker, a supply of Association membership applicationsand told Brown to get them signed by the crew members Captain Smith further toldBrown that he "wanted to bring the ship in 100% organized " Brown then distributed13 Burleigh has been employed by the respondent since 1929 Doting most of his employment heworked in connection with land titles, and assisted in the preparation of lawsuits involving landtitles or anti-trust actionsFrom December 1933 to February 1935. however, he was employed inthePersonnel and Employee Relations Depaitments The undersigned finds him to have beenrepresentingmanagement in his connection with the formation of the Association See ProposedFindings,N L R BMattei of Standard Oil Company ofCalifornia,61 NL R B 125114 Subsequent supplies of membership cards were purchased by the Association at its own expense 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe cards among the crew,both licensed and unlicensed men All but the chiefengineer,who was ineligible,signed."During the fall of 1934,W. W. Markley,captain of the respondent's tanker RTCH-MOND,told Francis MacGillivray,radio operatoron the RICHMOND,that it wouldbe a-"good idea"forMacGillivray to join the Association At around the same time,Markley told Hermosa Smith,a mate on theRICHMOND,that Smith"had betterjoin" the Association.Markley also frequently suggested to the other officers of theRICHMONDthat they join the Association.He told them that it seemed like "agood idea,"and that "the company would probably appreciate it" Second Mate-Thomson of the same ship also solicited unlicensed crew members to join theAssociation.In about April,1935,Heyne solicited Arthur Thaysen, a boatswainwho had justbeen hired,to join the Association.Heyne told Thaysen that unions were no good;that officials of the seamen'sunions were"a bunch of rats" ; said that the companywas "100%"behind the Association,and that because of his years of service with therespondent,he could assure Thaysen that it would not deny the Association anything.During the winter of 1935,Tom Hilton,firstmate of the respondent'stankerSTANDARD SERVICE,made a speech to the unlicensed crew members in themessroomof the STANDARD SERVICE Hilton told the menthat liewanted toknowwhichof them belonged to the Association,and said thatifthey "figured onstaying with Standard Oil any length of time it was best for them to join up with theAssociation."Hilton also told the crew that if they were approached by union menthey should treat them'with violence le5.The Association's Constitution and By-LazasThe Constitution and By-Laws of the Associations' provide that all employees onvessels in the respondent'sMarine Department who have been employed 30 daysexcludingcaptainsand chiefengineers,are eligible for membership They furtherprovide for an Executive Board consisting of a president, vice president, and asecretary-treasurer to he elected by the members, and "if desired". 2 more vicepresidents elected from among the licensed and unlicensed personnel of seagoingshipsContinuous employment in the Marine Department for at least a year is acondition of eligibility to those offices. The Executive Board represents the membersin dealing with the respondent.In addition, provision is made for "Investigating Committees" to be elected on eachocean-gonig vessel, and for similar committees from the inland fleet personnel in eachof 3 ports : Richmond, Seattle, and San Pedro The function of these committeesis to attempt initial settlement-of purely local problems, and, failing that, to referthem to the Executive Board. Employment of one year's duration is required as aItBrown also signed one of the cards He testified that be did so,"because in,1934 jobs weicvery scarce, and if I lost my lob with the Standard Oil I didn't know where I could get another, andI felt that if I didn'tsign this that it would certainly be contrary to the wishes of the companyand would possibly cause my discharge front the company "10 The above findings are based on the testimony of Arthur Thaysen Thaysen testified that Hiltongave a demonstration of bow he had throttled the unions in the 1934 strike,that sonic ofthem had followed him all over town and that he had knocked some of them to the sidewalk Hesaid that is what he figured everybody else should do in the Standard service,not to be afraidof any of them if theyapproachedhim, that if they approached them about the strike not tolisten to themHe says, "Haul right up and hit them right in the middle of the face if yousee anybody approaching you "The constitution and by-laws were apparently adopted by the officers and werc evidently notsubmitted to the membership for approval, although, as indicated betetofoic, they acic submittedto the respondent STANDARD OIL COMPANY OF CALIFORNIA469conditionof eligibility to election to the inland committees;on the ship committees3 months employment is required.Dues are $25,per month.The Constitution and By-Laws have apparently remainedunchanged.up to the present day.6.The respondent's contracts with the AssociationThe first written contract between the Association and the respondent coveringterms and conditions of employment, appears to have been made in 193915 This con-tract was succeeded by 3 signed agreements all dated March 24, 1942, and effectiveJanuary 1, 1942. The 1942 agreements, which effected no substantial change from theterms of the 1939 contract, cover, respectively (1) the licensed and unlicensedpersonnel in the standby crew ;10 (2) licensed and unlicensed personnel on inlandvessels; (3) licensed and unlicensed personnel on seagoing vessels. These contractsenumerate various wage, hours, overtime, holiday, and miscellaneous provisions as toworking conditions They then conclude with the following statement:These working conditions were negotiated as a result of collective bargainingbetween the Executive Board of the Standard Marine Employees' Associationand the Management of the Marine Department, Standard Oil Company ofCalifornia, and it is understood and agreed by both parties that said workingconditionswritten herein . . . supersede all previous agreements and remain inforce until January 1, 1943, and yearly thereafter unless cancelled by writtennotice thirty (30) days prior to any January 1st of either party to the otherat their respective places of business.Other than what is implicit in the above provision, the contracts contain no clauserecognizing the Association as the representative of the employees, and-there is noprovision for any grievance procedure.'°These contracts were apparently renewed in 1943, and again in 1944, by virtue ofthe automatic renewal provision.7.Other use of the respondent's premises by the AssociationThe Association maintains no office or meeting place. All its meetings are held inthe respondent's cookhouse on the Richmond dock. Meetings are called by its officerswhen there is necessary business to transact. Up to April 1938, at least, its recordswere kept in the Marine Office on the Richmond dock. For a period in late 1935 orearly 1936, dues collections were kept in a safe in the same office pending deposit intheAssociation's bank account.Thereafter theywere sometimes left with therespondent's paymaster for safe keeping until they could be deposited.For at least a year and a half, minutes of Association meetings were sent throughthe respondent's mail system to the respondent's San Francisco office, where theywere mimeographed and then returned to the Association's secretary-treasurer fordistribution to the ships.The Association also made use of the respondent's mailing service in the trans-mission of Association matter, and of other equipment, such as typewriters, in theMarine Office.is This contract is not in evidence.w The standby crew consists of seamen stationed on the docks for assignment to sea-going shipsas they are needed."There is a clause that, in the event of dispute as to the amount of overtime to be awardedlicensed men, the dispute shall be "decided by the Management and the Executive Board of the . . .Association " There is no other provision for recognition or for the adjustment of disputes orgrievances. 470DECIStON'S OUNATIONAL LABOR RLLAT1ONS BOARD8Concluding findings as to the AssociationWhether or not the idea of .forming an employee organization originated withHeyne cannot, and need not, be determined. In any event Heyne was a licensedofficer and a supervisory employeeMoreover, whatever the Association'sorigin, itisclear that'the respondent's letter of November 21, 1933, suggesting such anorganization, influenced, contributed, and gave direction to its formationSeveral factors are significant in connection with the establishment of the Asso-ciation.Thus, despite the respondent's open invitationin the 1933 letter to form acompany organization, the employees evinced no interest. Nevertheless, when, duringthe 1934 strike, the respondent was faced with a demand for recognition by theSeamen's unions, and elections to select representatives for the purpose of collectivebargaining, the Association suddenly sprang into being and was quickly organizedThe Association's letter to the respondentannouncing its formation made significantreference to the respondent's letter of 8 months before, attached a copy of the Asso-ciation's Constitution and By-Laws for the respondent's inspection, and expressed thehope that the Association would meet with the respondent's approval. Before it hadeven acknowledged this communication, the respondent had membership cards andelectionballots printed for the use of the Association. Thereafter, although therequest for recognition plainly disclosed that the Association representedless than20 percent of the employees, the respondent extended recognition, and continued toextend it despite the fact that in the subsequent elections the unlicensed seamen, whocomprised the great bulk of the employees, had not selected the Association as their-bargaining representative. This action of the respondent's is in significant contrastto its attitude in dealing with the seamen's unions, whom it refused to recognize oneven to meet.The Association was completely dominated by the licensed officers, all of themsupervisory employees. According to the uncontradicted testimony at the hearing, itis the only labororganization in the maritimefield which admits both licensed andunlicensed seamen to membershipin the sameunion.Under such circumstances, theAssociation could not represent a free and uncoerced selection by the unlicensedseamen.The provision in the Association's Constitution requiringa minimumof one year'semployment with the respondentas a conditionof eligibility to office, effectivelylimited control of Association policy, and representationon its bargaining committee,to the older employees.As soon as the skeleton of the organizationhad been set up,the respondent accordedit assistance and support and manifested control over its activities. Thus, as has beenindicated, cards and ballots were printed by the respondent even beforerecognitionhad been extended. Secretary-TreasurrWillis was infornid by Port Captain Rumseythat he was being transferred to a dock job in order to promote the Association, givena raise inpay, and later sent with Heyne to southern California ports to solicitmemberships for the organization. So far as the evidence discloses, both the transferofWillis and the southern trip were at the initiative of the respondent Burleigh, therespondent's representative, lent assistance and providedWilliswithmembershipcards. The expenses and thesalaries ofWillis and Heyne on the southern trip weredefrayed by the respondent The later reimbursement of traveling expenses by theAssociation, presumably after the passage of the Act, make the advances no lesssupport. Thereafter,Anderson and Hartnett were transferred to dock jobs in orderto facilitate the work of the Association.The masters and mates on the respondent's ship, such as Smith, Markley, Thomson,and Hilton, promoted the Association, saw to it that their crews were enrolled STANDARD OIL COMPANYOF CALIFORNIA471therein, and,in the caseofHilton, counseled the crews to treat union men withviolence.'Heyne disparaged the legitimateseamen's unionsand assured Thaysen that therespondentwas "100%" behind the Association.All the Association'smeetingswere held on the respondent's property, it had nomeeting placeor office of its own; the respondent provided it with luncheons, with arepository for its books and records and facilities for the temporary safekeeping ofits funds, mailing service and the use of other equipment in the Marine office. Minutesof the Association'smeetingswere mimeographed by the respondent, who thus hadopportunity to peruse them.All these incidents constituted substantialassistanceand support to the AssociationIn addition,they and other factors indicate actual domination and control: Thug, thedominationof the organization by the licensed men ; the subservient tone of the letterof July 21, 1934, with its bid for approval and "trust" for recognition; and Rumsey'stransferofWillis to the dock and the sending of him and Heyne to the southernports.The effectiveness of the Association as a bargaining agent and the level ofesteem withwhich it was regarded by the respondent, may be gauged by these factsand by the contracts which it secured. In March, 1942, after 7/ years of dealingon an alleged arms'length basis, the contracts signed by the Associationcontainedno provisionfor grievance machinery, and lacked even a clause recognizing it as therepresentativeof the employees. The contracts in fact constituted little more than astatement of terms andconditions of employment.It is evidentfrom these facts that the Association was, and is, the creature of therespondent, wholly under its domination and control, and existing only by virtue ofthe respondent's suggestion, assistance, interference, and supportWhile such of thisconduct as occurred prior to the passage of the Act on July 5, 1935, constituted nounfair labor practice, no change in the situation occurred after that date. TheAssociation continued to function exactly as it had theretofore. Except for thesecretary-treasurer, who was changed in 1938, the original officials continued to holdoffice until 1941. Of the 5 new officials elected in the latter year, 3 were licensedofficers. In 1944, 4 out of the 5 officials were licensed men. No change in operation,and no otherchange in structure,has occurred since the formation of the AssociationLicensed officers thus continued to dominate the organization by retaining a majorityon its Executive Board and continued to attempt to enroll their crewmembers inthe organization; meetings of the Association continued to be held in the respondent'scookhouse, the Association continued to make use of the respondent's facilities andequipment for the safe keeping of its records and custody of its funds, for the mimeo-graphingof its minutes,and for thetransmissionof its business. The Association hasnever been disavowed or disestablished by the respondent In view of the characterof the organization,the passage of the Act imposed on the respondent the duty to dis-establish it and to free the employees from the respondent's dominationand control."No such action was ever taken. The respondent, did not, by any announcement orintimation, inform the employees that it disavowed its connection with the Associa-tion, or inform them that they would be permitted to exercise the rightsguaranteedby the Act free from interference by the respondent Indeed, the respondent thereaftercontinued to render the Associationassistanceand support, and pretended to dealwith it as if it were a legitimateorganization.Upon the entire record, the undersigned therefore concludes and finds that thea It is to be noted that Hilton's conduct occurred after the passage of the Act22N L R B v Newport NewsShipbuilding &Di vdork Co,108 U S. 241, NL R B v BrownPaper Mill Co,108 F (2d) 867 (C C A 5) 472DECISIONS Or NATIONAL LABOR RELATIONS BOARDrespondent has, since July 5, 1935, dominated and interfered with the administrationof the Association and has contributed support to it, and that the respondent thereby,and by the statements of Mate Hilton, heretofore set out, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7 of theAct.B. The discharge of John HansenHansen, an able-bodied seaman, was hired by the respondent in September 1943.Except for the first'several weeks of his employment, during which period he workedin the standby crew on the Richmond dock, Hansen was employed on the respondent'stanker RICHMOND. His work was satisfactory. He was given important assign-ments, called off watch to take the ship out of harbor, acted as temporary bosun, andwas complimented on his work. On December 29, 1943, he was discharged.Hansen has been a member of the S. I. U. and S. U. P. since 1941. Early in October1943, while he was in the standby crew, Banks, an official of the S. I. U.-S. U P, askedHansen to help organize the respondent's unlicensed seamen. Hansen agreed to do soBanks then supplied Hansen with union literature and membership cards, which Han-sen distributed, first on the docks and later on the RICHMOND.-He solicited themembers of the RICHMOND crew to join the S. I. U.-S. U. P. Most of them joined.Hansen's activity soon became known among the licensed officers of the RICH-MOND and evoked adverse comment from some of them. Third mate Rocq referredtoHansen as "the S. U. P. organizer", and as an "agitator", and made frequent jeeringand derogatory remarks to the members of the crew about Hansen's organizationalefforts.Late in November, or early in December, 1943, Hansen spoke to Second MateDengg in the wheelhouse of the RICHMOND, on the subject of changing the crew'scoffee hour. Dengg indicated displeasure at Hansen's remarks and said, "You guys.are all the time agitating . . . instead of trying to be good sailors and get ahead."On the same occasion Dengg told the wheelsman that Hansen was "a good sailor,but, he is always agitating," said the unions were no good, and that the men were"much better off in Standard Oil without them."Sometime later in December Dengg came up to Hansen, threw his arm about him,told him that he was a good sailor, but that he did too much talking about the Unionand about conditions on the ship ; asked why Hansen did not "forget about it andtry to get ahead"; told him that it was a "good company"; that he (Dengg) had beenon the picket line during the seamen's strike, and that while the Union had never doneanything for him, the company had treated him well. At the time of this conversation,Dengg had been drinking.On December 29, 1943, about 2:30 a m , while the RICHMOND was standing inthe port of San Pedro, Hansen was summoned to the deck by Chief Mate Attahoweand discharged.When Hansen asked the reason, Attahowe told him, "You have beendoing too much talking aboard this ship about the working conditions. I figure thatif you don't like it aboard here ... you better get off " Hansen asked i4 that was theonly reason. Attahowe answered that it was enough.Hansen was allowed to remain on the ship overnight and left in the morning. There-after he applied for reinstatement several times but was refused. However, followingthe filing of a charge alleging that his discharge was discriminatory, the respondentoffered to reinstate Hansen without loss of pay or other rights or privileges, on condi-tion that the charge be withdrawn This offer was not accepted.The respondent averred in its answer that Hansen was discharged for "good andsufficient cause." At the hearing counsel for the respondent indicated that the dis- STANDARD OIL COMPANY OF CALIFORNIA473charge was for "breaches of duty." The respondent introduced no evidence, however,in support of these allegationsIn view of the activities of Hansen on behalf of the S. T. U -S. U P, activities whichresulted in adverse comment by his officers and criticism of his talk of the Union and"conditions" on the ship, and the remarks of Attahowe at the time of his discharge,the undersigned finds that Hansen was discharged because of his concerted activities,and because of his activities on behalf of the S. I. U. and S U P., and that the respond-ent thereby discriminated in regard to hire and tenure of employment, discouraged mem-bership in the S. I. U.-S. U. P, and by that action, and by the remarks of Rocq andDengg, heretofore set out, the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent, set forth in Section III, above, occurring in con-nection with the operations of the respondent described in Section I, above, havea close, intimate, and substantial relation to trade, traffic and commerce among theseveral States, have led and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices, the under-signed will recommend that it cease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act.It has been found that the respondent has dominated and interfered with the admin-istration of and contributed support to Standard Marine Employees' Association.Because of the respondent's domination, interference, and support the Associationis incapable of serving the respondent's employees as a genuine and independent col-lective bargaining agency, and constitutes a continuing obstacle to the free exerciseby the employees of the rights guaranteed them in the Act. Accordingly the under-signed will recommend that the respondent disestablish and withdraw all recognitionfrom the Association as representative of any of the respondent's employees for thepurpose of dealing with the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment or other conditions of employment. The contractsofMarch 24, 1942, between the respondent and the Association, as renewed, em-body recognition of that organization as a bargaining representative of the respond-ent's employees, and represent the fruit of the respondent's unfair labor practices. Theundersigned will therefore recommend that the respondent cease giving effect to thoseor any other contracts with the Association embodying terms and conditions of em-ployment or recognition of the Association as a bargaining agent. Nothing in theserecommendations, however, shall be construed as requiring_the respondent to vary itswage, hour, and other substantive features of its relations with its employees whichthe respondent may have established in conformity with such contracts, as extended,renewed, modified, supplemented or superseded.It has been found that the respondent has discriminated in regard to the hire andtenure of employment of John Hansen. It will therefore be recommended that therespondent offer Hansen immediate, full, and unconditional reinstatement to his formerx,Counsel for the respondent examined Hansen with respect to several incidents for the apparentpurpose of establishing breachesof duty Theundersigned finds no evidence,however, to supportthe conclusion that Hansen was guilty of such derelictions.In any event,the statementsof Attahoweestablish that he was not discharged for any such reason. 474DECISIONS OF nT\T1ON L LABOR I:ELATIONS BOARDor a substantially equivalent position, without prejudice to his seniority and otherrights and privileges.Itwill also be recommended that the respondent make Hansen whole for any lossof pay he may have suffered by reason of the respondent's discrimination against him,by payment to him of a sum of money equal to the amount which he would normallyhave earned as wages from the date of his discharge to the date of the respondent'sunconditional offer of reinstatment, less his net earnings2; during that period.'Upon the basis of the foregoing findings of fact, and upon the entire record of thecase, the undersigned makes the following:CONCLUSIONS OF LAW1Seafarers International Union of North America and Sailors' Union of the Pa-cific, affiliated with the American Federation of Labor ; National Maritime Union,affiliated with the Congress of Industrial Organizations ; and the Standard MarineEmployees' Association, unaffiliated, are labor organizations within the meaning ofSection 2 (5) of the Act.2.By dominating and interfering with the administration of Standard Marine Em-ployees'Association, and contributing support thereto, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (2) oftheAct.3.By discriminating in regard to the hire and tenure of employment of John Han-sen, thereby discouraging membership in Seafarers International Union of NorthAmerica and Sailors' Union of the Pacific, the respondent has engagedin and isengaging in unfair labor practices withinthe meaningof Section 8 (3) of the Act4By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, the under-signed recommends that the respondent, Standard Oil Company of California, its offi-cers,agents, successors and assigns,shall:1.Cease and desist from.(a)Dominating or interfering with the administration of or contributingsupportto,StandardMarine Employees' Association, or any other labor organization of itsemployees ;14By"net earnings"ismeant earnings less expenses,such as for transportation,room, andboard, incurred by an employee in connection with obtaining work and working elsewhere than forthe respondent,which would not have been incurred but for his unlawful discharge and the conse-quent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber Company andUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union,Local 2590, 8 N.L. R. B. 440. Monies received for work performed upon Federal, State, county,municipal or other work-relief projects shall be considered as earnings SeeRepublic-Steel Cor-poration v N L R B311 U S 7a As indicated' heretofore, following the filing of the charge alleging that his discharge wasdiscriminatory, the respondent offered to reinstate Hansen without loss of pay or other rights andpiivileges, provided that charge was withdrawn.Reinstatement upon such a condition would noteffectuate the policies of the Act. The offer not being unconditional, Hansen was under no obligationto accept it The undersigned finds that the policies of the Act can be effectuated only by theunconditional reinstatement of Hansen with full hack pay and the posting of remedial notices, aspiovided hereinafter STANDARD OIL COMPANY OF CALIFORNIA475(b)Recognizing Standard Marine Employees'Association as the representativeof any of its employees for the purpose of dealing with the respondent concerninggrievances,labor disputes,wages, rates of pay, hours of employment, or other con-ditions of employment;(c)Giving effect to the contracts of March 24, 1942, with Standard Marine Em-ployees'Association,or to any modification,extension,or renewal thereof, or to allyother contract with the Association embodying terms or conditions of employment orrecognition of the Association as a bargaining agent.(d)Discouraging membership in Seafarers InternationalUnion of North Americaand Sailors' Union of the Pacific, affiliated with the American Federation of Labor,theNational Maritime Union of America, C. I. 0 or any other labor organization ofits employees,by discriminating in regard to hire or tenure of employment, or anyterm or condition of employment ;°(e) In any other manner interfering with, restraining,or coercing its employeesin the exercise of the right to self-organization,to form labor organizations,to joinor assist Seafarers International Union of North America and Sailors' Union of thePacific, affiliatedwith the American Federation of Labor, the National MaritimeUnion of America, C. I. 0., or any other labor organization, to bargain collectivelythrough representatives of their own choosing,and to engage in concerted activitiesfor the purposes of collective bargaining,or other mutual aid or protection,as guar-anteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effectuatethe policiesof the Act.(a)Withdraw all recognition from Standard Marine Employees'Association, andcompletely disestablish that organization as the representative of any of the respond-ent's'employees for the purpose of dealing with the respondent concerning grievances,labor disputes,rates of pay, wages, hours of employment or other conditions ofemployment ;(b)Offer JohnHansen immediate,full and unconditional reinstatement to hisformer or a substantially equivalent position without prejudice to his seniority orother rights and privileges ;(c)Make whole John Hansen for any loss of pay he may have suffered by reasonof the respondent's discrimination against him,by payment to him of a sum of moneyequal to the amount which he would normally have earned as wages during the periodfrom the date of his discharge to the date of the respondent'sunconditional offer ofreinstatement,less his net earnings duringthat period;(d)Post immediately in conspicuous places on each of its docks and ships, andmaintainfor a period of at least sixty (60) consecutive days from the date of posting,notices to its employees stating :(1) that the respondent will not engage in the con-duct from which it is recommended that it cease and desist in paragraph 1(a), (b), (c),and (e) of these recommendations, (2) that the respondent will take the affirmativeaction set forth in paragraph 2 (a), (b), and (c) hereof, and (3) that the respond-ent's employees are free to become or remain members of Seafarer's InternationalUnion of North America and Sailors' Union of the Pacific, affiliated with the Ameri-can Federation of Labor, the National Maritime Union of America. C I 0 or anyother labor organization and that the respondent will not discriminate against anyemployee because of his membership in or activity. on behalf of that or any otherlabor organization;(e)Notify the Regional Director for the Twentieth Region in writing within ten(10) clays from the date of receipt of this Intermediate Report what steps the re-spondent has taken to comply therewith 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is further recommended that unless on or before ten (10) days from the date ofthe receipt of this Intermediate Report, the respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations, the Na-tional Labor Relations Board issue an order requiring the respondent to take theaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of the Na-tionalLabor Relations Board, Series 3, as amended, effective November 26, 1943,any party or counsel for the Board may within fifteen (15) days from the date ofthe entry of the order transferring the case to the Board, pursuant to Section 32 ofArticle II of said Rules and Regulations, file with the Board, Rochambeau Building,Washington, D. C, an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon to-gether with the original and four copies of a brief in support thereof. Immediatelyupon the filing of such statement of exceptions and/or brief, the party or counsel forthe Board filing the same shall serve a' copy thereof upon each of the other partiesand shall file a copy with the Regional Director. As further provided in said Section33, should any party desire permission to argue orally before the Board request there-for must be made in writing to the Board within ten (10) days from the date of theorder transferring the case to the Board.Dated December 30, 1944.CHARLES W.SCHNEIDER,Trial Examiner.O